Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 12-13 are objected to because of the following informalities:  

Regarding Claim 12, Applicant recites, “at least one of: (a)”.  Is there a (b)?  Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “at least one PV module”.  Is this one of the bifacial PV modules or is a new PV module being introduced?  Appropriate action is required.

Regarding Claim 5, Applicant recites, “wherein the active surfaces of the PV modules on mutually opposite sides are arranged asymmetrically at a distance from at least one of the posts or the cross members”.  Mutually opposite sides of what? Are the active surfaces of each PV module staggered within the substantially rectangular mounting area or are the active surfaces of PV modules that adjoin one another staggered in such a fashion via the height of adjoining posts that the active surfaces are arranged asymmetrically at a distance from one of the posts or cross members?  Appropriate action is required.

Regarding Claim 12, Applicant recites, “two opposing sides thereof”.  Two opposing sides of what?  Appropriate action is required.

Regarding Claim 19, Applicant recites, “wherein the bifacial PV modules (2) are fastened to the cross-members (5)” and “wherein the PV modules (2) are suspended on the supporting structure (3) so as to be pivotable about an axis of rotation (25), which extends approximately parallel to the cross-members”.  The Examiner respectfully points out to Applicant that claim 19 is referencing disclosed embodiments Figs. 13-14 of the instant specification, wherein the PV modules are fastened to one cross-member, not both cross-members.  Applicant’s attention is direct to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 10-12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. (JP 2002-76416 A).  Araki et al. is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Araki et al. teaches a photovoltaic system (Figure 5) comprising:
a supporting structure (Figure 5, #2-#5 & Paragraph 0026);
a plurality of bifacial modules arranged upright on the supporting structure (Figure 5, #1 & Paragraph 0026);
the supporting structure includes
a plurality of posts which are secured on or in the ground (Figure 5, #2 & Paragraph 0026),
cross-members secured to the posts, said cross-members in each case connecting two adjacent posts to each other (Figure 5, #4 & Paragraph 0026);
in each case two posts and two cross-members (Figure 5, #2 & #5) define a substantially rectangular mounting area in which at least one PV module is arranged (See Annotated Araki et al. Figure 5, below);
wherein the bifacial modules are fastened to the cross members (See Annotated Araki et al. Figure 5, below);
the cross-members include holding elements; and the holding elements respectively include groove sections into which an edge of a respective one of the bifacial modules is inserted (See Annotated Araki et al. Figure 5, below).
Annotated Araki et al. Figure 5

    PNG
    media_image1.png
    827
    1162
    media_image1.png
    Greyscale


	
In view of Claim 2, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. teaches that the posts are oriented substantially vertically (Figure 5, #2), while the cross-members are oriented substantially horizontally (Figure 5, #4).

In view of Claim 4, Araki et al. is relied upon for the reasons given above in addressing Claim 1. Araki et al. teaches that the active surface of the PV modules are arranged at a distance from at least one of the posts or the cross-members such that at least up to an angle of incidence of 20°, shading of the active surface of the posts is prevented and at least up to an angle of incidence of 25° shading of the active surface of the cross-members is prevented (Paragraph 0028).

	In view of Claim 5, as best understood by the Examiner, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. teaches that the active surfaces of PV modules on mutually opposite sides are arranged asymmetrically at a distance from at least one of the posts (See Annotated Araki et al. Figure 5, below).
Annotated Araki et al. Figure 5

    PNG
    media_image2.png
    924
    1067
    media_image2.png
    Greyscale

	In view of Claim 6, Araki et al.is relied upon for the reasons given above in addressing Claim 1.  Araki et al. teaches holding surfaces formed on the posts and an associated one of the cross-members flat securable to the holding surface (See Annotated Araki et al. Figure 5, below).
Annotated Araki et al. Figure 5

    PNG
    media_image3.png
    698
    572
    media_image3.png
    Greyscale

	In view of Claim 10, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. teaches that the post have a profile with a C-shaped at a holding section of each of the posts (Figure 5, #2 – the posts have a C-shape throughout their length that overlaps the section where the cross-member is held to the post).

	In view of Claim 11, Araki et al. is relied upon for the reasons given above in addressing Claim 10.  Araki et al. teaches the C-shaped post has flanges at ends of the profile, any of the flanges of the C-shaped is considered a holding surface (Figure 5, #2).

	In view of Claim 12, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. teaches at least one of the holding elements includes the groove sections on two opposing sides thereof (Figure 5, #4).

	In view of Claim 15, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. teaches the PV modules (Figure 5, #1) substantially form a plane with the supporting structure (Figure 5, #2-#4).

	In view of Claim 17, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. teaches a plurality of PV modules are arranged one above another in a vertical direction (Figure 5, #1).

	In view of Claim 18, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. teaches horizontally adjacent PV modules are arranged offset with respect to one another in a vertical direction (See Annotated Araki et al. Figure 5, below).
Annotated Araki et al. Figure 5

    PNG
    media_image4.png
    924
    1067
    media_image4.png
    Greyscale






	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of Wolter (US 2016/0099673 A1).  Araki et al. are mapped to the English machine translation provided via the EPO website.

In view of Claim 3, Araki et al. is relied upon for the reasons given above in addressing Claim 1. Araki et al. does not disclose that each of the posts are divided at least into a securing section which is connected to the ground and a holding section which is connected thereto and extends above the securing station.
Wolter discloses that posts in a similar system are divided into a securing section which is connected to the ground (Figure 4, #53 – portion encased in concrete) and a holding section which is connected thereto and extends above the securing station (Figure 4, #53 – portion above ground).  Wolter discloses that posts add and supplement the structural integrity and stiffness of the overall system (Paragraph 0039).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that the posts are divided at least into a securing section which is connected to the ground and a holding section which is connected thereto and extends above the securing station as disclosed by Wolter in Araki et al. photovoltaic system for the advantages of adding and supplementing the structural integrity and stiffness of the overall system.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of Seung et al. (KR 101609543 B1).  Araki et al. and Seung et al. are mapped to the English machine translation provided by the EPO website.

In view of Claims 6-7, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. does not disclose holding surfaces formed on the posts and an associated one of the cross-members flatly securable to the holding surface, such that the holding surfaces are formed in pairs in order to grip one said cross-member which has been pushed between the holding surfaces on both sides and the cross members are narrower than the posts in an area of the holding surfaces.
Seung et al. discloses holding surfaces formed on the posts and an associated one of the cross-members flatly securable to the holding surface, such that the holding surfaces are formed in pairs in order to grip one said cross-member which has been pushed between the holding surfaces on both sides and the cross members are narrower than the posts in an area of the holding surfaces (See Annotated Seung et al. Figure 4, below).  Seung et al. teaches that an objection of the invention is to provide a photovoltaic device that reduces the overall manufacturing cost by simplifying the required parts (Paragraph 0014) and to provide a PV device that is firmly supported against an external force acting along the vertical or horizontal direction through an external force support unit installed in one or more of the lower portion of the module installation unit (Paragraph 0015).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate holding surfaces formed on the posts and an associated one of the cross-members flatly securable to the holding surface, such that the holding surfaces are formed in pairs in order to grip one said cross-member which has been pushed between the holding surfaces on both sides and the cross members are narrower than the posts in an area of the holding surfaces as disclosed by Seung et al. in Araki et al. photovoltaic system for the advantages of having reduced manufacturing costs and a firmly supported supporting structure.
Annotated Seung et al. Figure 4

    PNG
    media_image5.png
    633
    840
    media_image5.png
    Greyscale


In view of Claim 8, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. does not disclose the posts include plug-through openings in which the cross-members or ends thereof are received.
Seung et al. teaches posts (Figure 4, #23a/b) that include plug through openings in which cross-member ends are received (Figure 4, #22). Seung et al. teaches that an objection of the invention is to provide a photovoltaic device that reduces the overall manufacturing cost by simplifying the required parts (Paragraph 0014) and to provide a PV device that is firmly supported against an external force acting along the vertical or horizontal direction through an external force support unit installed in one or more of the lower portion of the module installation unit (Paragraph 0015).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the posts include plug-through openings in which the cross-members or ends thereof are received as disclosed by Seung et al. in Araki et al. photovoltaic system for the advantages of having reduced manufacturing costs and a firmly supported supporting structure.

In view of Claim 9, Araki et al. and Seung et al. are relied upon for the reasons given above in addressing Claim 8.  Seung et al. teaches two said cross members are placed (Figure 1, #22 top and bottom portion) are placed in one of the plug-through openings in one said post (Figure 1 & 4, #21b).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of Asbeck et al. (US 2016/0285414 A1). Araki et al. are mapped to the English machine translation provided via the EPO website.

In view of Claims 12-13, Araki et al. is relied upon for the reasons given above in addressing Claim 1. Araki et al. does not disclose that at least one of the holding elements include groove sections on two opposing sides thereof, such that the holding element is pluggable into a plug through opening which formed on a cross-member as far as a defined plug in depth such that a contact surface on the holding element lies flatly against the cross member.
Asbeck et al. teaches holding elements include groove sections on two opposing sides thereof (Figure 2A, D-F- the top portion 1 is on opposing sides), such that the holding element is pluggable into a plug through opening which formed on a cross-member (Paragraph 0046 – the holding elements are nestled into the mounting rail) as far as a defined plug in depth (Figure 3-6) such that a contact surface on the holding element lies flatly against the cross member (Figure 2A, D-F, the bottom portion).  Asbeck et al. teaches that this configuration removes undesirable play during the assembly of a PV system (Paragraph 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least one of the holding elements include groove sections on two opposing sides thereof, such that the holding element is pluggable into a plug through opening which formed on a cross-member as far as a defined plug in depth such that a contact surface on the holding element lies flatly against the cross member in Araki et al. photovoltaic system for the advantage of removing undesirable play during assembly.


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of SUNMetrix “Solar Panel Size for Residential, Commercial and Portable Applications” in view of Flaherty et al. (US 2013/0276304 A1). Araki et al. are mapped to the English machine translation provided via the EPO website.

In view of Claim 14, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. discloses that an open space is kept free between the ground and a lowermost cross-member (Figure 7, lowermost #3) but does not disclose rows of the PV system are arranged at a distance from one another to provide an open cultivation space having a width of at least 6 meters between the rows.
SUNMetrix discloses that a typical width for a commercial or residential solar panel is 39 inches and that aside from the power needs used to determine the number of solar panels, you must also consider the physical size dimensions, and that most solar panels designed for residential use are 39 inches wide (Page 4 – What are the dimensions of residential solar panels?).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the panels of Araki et al. (Figure 7, #1) be at least 39 inches in “height” as SUNMetrix discloses that most solar panels designed for residential and commercial use are utilizing this dimension.
Flaherty et al. discloses that to reduce the possibly of panel cell shading the spacing between adjacent rows of mounting surfaces can be two times the height of the solar panel (Figure 31 & Paragraph 0036 & 0064).  Araki et al. module is at least 3 meters in height, taking into account 3 panels being at least 39 inches wide and stacked upon one another (Figure 7, #1) and the intervening structural elements. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the rows of the PV system of Araki et al. have at least 6 meters of spacing between rows for the advantages of reducing the possibility of panel cell shading.
	In regards to the limitation that this distance provides “an open cultivation space”, it is the Examiner’s interpretation that rows set apart by the minimum distance of six meters would inherently provide “an open cultivation space”.
	

	In view of Claim 16, Araki et al. is relied upon for the reasons given above in addressing Claim 15.  Araki et al. teaches that the PV system can comprise a plurality of rows (Paragraph 0044) but does not disclose that the rows are arranged at a distance from one another to provide an open space between the rows is at least three times a maximum height of an active surface of the PV system.
SUNMetrix discloses that a typical width for a commercial or residential solar panel is 39 inches and that aside from the power needs used to determine the number of solar panels, you must also consider the physical size dimensions, and that most solar panels designed for residential use are 39 inches wide (Page 4 – What are the dimensions of residential solar panels?).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the panels of Araki et al. (Figure 7, #1) have a maximum “height” of an active surface of the panel of 39 inches as SUNMetrix discloses that most solar panels designed for residential and commercial use are utilizing this dimension.
Flaherty et al. discloses that to reduce the possibly of panel cell shading the spacing between adjacent rows of mounting surfaces can be two times the height of the solar panel (Figure 31 & Paragraph 0036 & 0064).  Araki et al. module is at least 3 meters in height, taking into account 3 panels being at least 39 inches wide and stacked upon one another (Figure 7, #1) and the intervening structural elements. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the rows of the PV system of Araki et al. have at least 6 meters of spacing between rows for the advantages of reducing the possibility of panel cell shading.
	This configuration result in a six meter spacing while the maximum height of an active surface of the PV system is 39 inches as disclosed by SUNMetrix.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP 2002-76416 A) in view of Flaherty et al. (US 2013/0276304 A1).

	In view of Claim 20, Araki et al. is relied upon for the reasons given above in addressing Claim 1.  Araki et al. teaches the PV modules substantially form a plane with the supporting structure (Figure 7) and that the PV modules are arranged in a plurality of rows (Paragraph 0044) but does not disclose that they are spaced apart.
Flaherty et al. discloses that to reduce the possibly of panel cell shading the panels should be spaced apart such that the spacing between adjacent rows of mounting surfaces can be two times the height of the solar panel (Figure 31 & Paragraph 0036 & 0064).  Araki et al. module is at least 3 meters in height, taking into account 3 panels being at least 39 inches wide and stacked upon one another (Figure 7, #1) and the intervening structural elements. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the rows of the PV system of Araki et al. be spaced apart for the advantages of reducing the possibility of panel cell shading.



Claims 1-5, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2011/0005583 A1) in view of Buechel et al. (EP 2669596 A1).  Buechel et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 1, Thomas teaches a photovoltaic system (Figure 1-2) comprising:
a supporting structure (Figure 1, #104, 102A/B, & 106A/B & Paragraph 0025);
a plurality of PV modules arranged upright on the supporting structure (Figure 1, #112 & Paragraph 0039);
the supporting structure includes:
a plurality of posts which are secured on or in the ground (Figure 1, #102A/B);
cross members secured to the posts said cross members in each case connecting two adjacent posts two each other (Figure 1, #106A/B);
in each case two posts and two cross-members define a substantially rectangular mounting area in which at least one PV module is arranged (Figure 1, #112);
wherein the PV modules are fastened to the cross members via holding elements (Figure 2, #202A/B & Paragraph 0045).
Thomas does not disclose the PV modules are bifacial and the holding elements respectively include groove sections into which an edge of a respective one of the bifacial PV modules is inserted.
	Buechel et al. teaches PV modules that are bifacial (Figure 3, #20 & Paragraph 0015) and holding elements that include groove sections into which an edge of a respective bifacial PV module is inserted (Figure 3, #25, the downward prong section is the groove sections).  Buechel et al. considers their invention to be an improvement on Thomas (Paragraph 0004), and that this configuration results in solar panel with improved energy yield (Paragraph 0006).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate PV modules that are bifacial and the holding elements respectively include groove sections into which an edge of a respective one of the bifacial PV modules is inserted as disclosed by Buechel et al. in Thomas’s photovoltaic system for the advantage of improved energy yield.

	In view of Claim 2, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 1.  Thomas teaches that the posts are oriented substantially vertically (Figure 1, #102A/B) and the cross-members are oriented substantially horizontally (Figure 1, #106A/B).

	In view of Claim 3, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 1. Thomas teaches the posts are divided into a securing section which is connected to the ground (Paragraph 0040 – part of post with concrete) and a holding section which is connected thereto and extends above the securing section (Figure 1, #102A/B, the portion not buried in the ground).

	In view of Claim 4, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 1.  Thomas teaches the active surfaces of the PV modules are arranged at a distance from at least one of the posts or the cross-members such that at least up to an angle of incidence of 20°, shading of the active surface by posts is prevented (Paragraph 0023 – shading is eliminated in Thomas’s design).

	In view of Claim 5, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 1.  Thomas teaches that active surfaces of the bottom row, middle PV module (Figure 1, #112) is positioned asymmetrically from the middle row, left and right PV modules at a distance from the cross members.

	In view of Claim 15, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 1.  Thomas teaches the PV modules substantially form a plane with the supporting structure (Figure 1).

	In view of Claim 17, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 1.  Thomas teaches the plurality of PV modules are arranged one above another in a vertical direction (Figure 1, #112).

	In view of Claim 18, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 1.  Thomas teaches that a horizontally adjacent PV cell (Figure 1, #112 – bottom row, left cell) is arranged offset with another cell in a vertical direction (Figure 1, #112 – middle row, middle cell).

	In view of Claim 19, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 1.  Thomas discloses that the PV modules are suspended on the supporting structure so as to be pivotable about an axis of rotation which extends approximately parallel to the cross-members (Figure 5).  Buechel et al. was relied upon to disclose the holding structures, wherein Buechel et al. holding elements in conjunction with the cross-members are capable of being pivotable about an axis of rotation which extends approximately parallel to the cross-members (Figure 2).


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2011/0005583 A1) in view of Buechel et al. (EP 2669596 A1) in view of SUNMetrix “Solar Panel Size for Residential, Commercial and Portable Applications” in view of Flaherty et al. (US 2013/0276304 A1). Buechel et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 14, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 1.  Thomas discloses that an open space is kept free between the ground and a lowermost cross-member (Figure 1, 106B) but does not disclose rows of the PV system are arranged at a distance from one another to provide an open cultivation space having a width of at least 6 meters between the rows.
SUNMetrix discloses that a typical width for a commercial or residential solar panel is 39 inches and that aside from the power needs used to determine the number of solar panels, you must also consider the physical size dimensions, and that most solar panels designed for residential use are 39 inches wide (Page 4 – What are the dimensions of residential solar panels?).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the panels of Thomas be at least 39 inches in “height” as SUNMetrix discloses that most solar panels designed for residential and commercial use are utilizing this dimension.
Flaherty et al. discloses that to reduce the possibly of panel cell shading the spacing between adjacent rows of mounting surfaces can be two times the height of the solar panel (Figure 31 & Paragraph 0036 & 0064).  Araki et al. module is at least 3 meters in height, taking into account 3 panels being at least 39 inches wide and stacked upon one another (Figure 7, #1) and the intervening structural elements. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have rows of the PV system of Thomas have at least 6 meters of spacing between rows for the advantages of reducing the possibility of panel cell shading.
	In regards to the limitation that this distance provides “an open cultivation space”, it is the Examiner’s interpretation that rows set apart by the minimum distance of six meters would inherently provide “an open cultivation space”.
	

	In view of Claim 16, Thomas and Buechel et al. are relied upon for the reasons given above in addressing Claim 15.  Thomas does not disclose that the PV system can comprise a plurality of rows or that the rows are arranged at a distance from one another to provide an open space between the rows is at least three times a maximum height of an active surface of the PV system.
SUNMetrix discloses that a typical width for a commercial or residential solar panel is 39 inches and that aside from the power needs used to determine the number of solar panels, you must also consider the physical size dimensions, and that most solar panels designed for residential use are 39 inches wide (Page 4 – What are the dimensions of residential solar panels?).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the panels of Thomas have a maximum “height” of an active surface of the panel of 39 inches as SUNMetrix discloses that most solar panels designed for residential and commercial use are utilizing this dimension.
Flaherty et al. discloses that to reduce the possibly of panel cell shading the spacing between adjacent rows of mounting surfaces can be two times the height of the solar panel (Figure 31 & Paragraph 0036 & 0064).  Araki et al. module is at least 3 meters in height, taking into account 3 panels being at least 39 inches wide and stacked upon one another (Figure 7, #1) and the intervening structural elements. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have rows in the PV system of Thomas have at least 6 meters of spacing between rows for the advantages of reducing the possibility of panel cell shading.
	This configuration result in a six meter spacing while the maximum height of an active surface of the PV system is 39 inches as disclosed by SUNMetrix.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726